Citation Nr: 1302226	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  09-11 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disability, to include as secondary to service-connected residuals of post operative left knee medial meniscectomy.

2. Entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals of post operative left knee medial meniscectomy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 

This claim was previously before the Board in January 2011 and April 2012, when it was remanded for additional development.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to Board adjudication of Veteran's claims for entitlement to service connection for a low back disability and a right knee disability.  

The Veteran contends that his low back and right knee conditions are secondary to his service-connected left knee disability.  

The Veteran was afforded a VA examination for his low back and right knee in January 2012.  The January 2012 VA examiner opined that the Veteran's low back and right knee disabilities were not proximately due to or aggravated by his service-connected left knee disability.  However, the reasoning for both suggested that arthritis in the left knee did not cause arthritis in the right knee or cause the low back disability.  While the rationale explained why the examiner did not feel the right knee or back disabilities are caused by the service connected left knee disability, the explanation does not address why the left knee disability has not caused a worsening of the Veteran's right knee and low back disability.  

The Board notes that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, can be service connected.  In other words, the service connected left knee disability does not have to be the cause the arthritis in the right knee or the low back disability; if the left knee disability causes the already existing right knee arthritis or low back disability to worsen beyond normal progression (aggravation), then service connection for the degree of that worsening can be granted.

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury."  See also 38 C.F.R. § 3.310(b) (effective October 10, 2006).  

Accordingly, the Board finds that an additional opinion is necessary to fully and fairly evaluate the Veteran's claims for service connection.  

The case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the January 2012 VA back and knee examinations, if available, to provide a supplemental medical opinion.  If that examiner is not available, the claims file should be furnished to another physician to obtain the requested opinions.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following a review of the claims file, the examiner is asked to respond to the following:

a. Please provide an opinion as to whether the right knee arthritis is permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected left knee disability to include as a result of a claimed gait disturbance due to the left knee.  If the examiner finds that the Veteran's right knee arthritis is aggravated by his service-connected left knee disability, the examiner should opine as to the baseline level of disability of the right knee prior to the worsening (aggravation) caused by the left knee.  Please explain the reasoning for the conclusions reached. 

b. Please provide an opinion as to whether the low back arthritis and degenerative disc disease is permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected left knee disability to include as a result of a claimed gait disturbance due to the left knee.  If the examiner finds that the Veteran's low back arthritis and degenerative disc disease is aggravated by his service-connected left knee disability, the examiner should opine as to the baseline level of disability of the low back disability prior to the worsening (aggravation) caused by the left knee.  Please explain the reasoning for the conclusions reached.

2.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


